        Case 2:21-cv-00650-JCC Document 1 Filed 01/28/21 Page 1 of 27




 1 Thomas N. McCormick (CA Bar No. 325537)
     tnmccormick@vorys.com
 2 VORYS, SATER, SEYMOUR AND PEASE LLP
     52 East Gay Street, P.O. Box 1008
 3 Columbus, OH 43216-1008
     Telephone: (614) 464-6433
 4 Fax: (614) 719-6350

 5
     Attorneys for Plaintiffs and Putative Class
 6
                        IN THE UNITED STATES DISTRICT COURT
 7                         CENTRAL DISTRICT OF CALIFORNIA
                                     WESTERN DIVISION
 8                                           )
      Sean Colvin, Everett Stephens, Ryan       Case No.
 9    Lally, Susann Davis, and Hope          )
      Marchionda on behalf of themselves     )  CLASS COMPLAINT FOR
10    and all others similarly situated,     )  DAMAGES AND INJUNCTIVE
11                                           )  RELIEF FOR:
                   Plaintiffs,                  1) VIOLATION OF SECTION 1
                                             )     OF THE SHERMAN ACT
12
             v.                              )     (15 U.S.C. § 1)
13                                           )  2) VIOLATION OF SECTION 2
      Valve Corporation, CD Projekt S.A.,          OF THE SHERMAN ACT
                                             )     (15 U.S.C. § 2)
14    CD Projekt, Inc., Ubisoft
      Entertainment S.A., Ubisoft, Inc.,     )
15    Ubisoft L.A., Inc., kChamp Games,      )  DEMAND FOR JURY TRIAL
      Inc., Rust, LLC, and Devolver Digital, )
16    Inc.                                      Judge
                                             )  Magistrate Judge
17                 Defendants.               )
18
                                        INTRODUCTION
19
           1.     Valve Corporation’s Steam platform is the dominant platform for game
20
     developers to distribute and sell PC games in the United States.
21
           2.     But the Steam platform does not maintain its dominance through better
22
     pricing than by rival platforms.
23
           3.     Instead, Valve abuses the Steam platform’s market power by requiring
24
     game developers to enter into a “Most Favored Nations” provision contained in the
25
     Steam Distribution Agreement whereby the game developers agree that the price of a
26
     PC game on the Steam platform will be the same price the game developers sell their
27
     PC games on other platforms.
28
                                              -1-
                    CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 2:21-cv-00650-JCC Document 1 Filed 01/28/21 Page 2 of 27




 1          4.    Because of this Most Favored Nations provision, or “MFN,” other
 2 platforms are unable to compete on price, thereby insulating the Steam platform from

 3 competition. The MFN has the effect of keeping prices to consumers high, as price

 4 competition by platforms would cause the prices of PC games sold to consumers to

 5 decrease. The MFN also hinders innovation and suppresses output, as it acts as an

 6 artificial barrier to entry by potential rival platforms and as higher prices lead to less

 7 sales of PC Games.

 8          5.    During the pandemic, PC game purchases and usage have exploded, as
 9 more and more Americans are spending more and more time at home. According to

10 Valve:

11          While Steam was already seeing significant growth in 2020 before
            COVID-19 lockdowns, video game playtime surged when people started
12          staying home, dramatically increasing the number of customers buying
            and playing games . . . . This has led to new highs for monthly active
13          users (120.4 million), daily active users (62.6 million), peak concurrent
            users (24.8 million), first-time purchasers (2.6 million per month), hours
14          of playtime (31.3 billion hours), and the number of games purchased
            (21.4% increase over 2019).1
15

16          6.    This court should stop the Steam platform’s abuse of its market power,
17 prevent game developers from entering into MFNs with Valve, and order that the

18 Class recover treble damages.

19                                      DEFINITIONS
20          7.    For purposes of this Complaint, the following definitions apply.
21          8.    A “MFN” is a “Most Favored Nation” provision in a contract. An MFN
22 is an agreement between platforms and sellers about the prices that sellers will charge

23 buyers who purchase through rival platforms.

24          9.    A “PC game” is a type of computer game played on a personal computer
25 as opposed to a video game console or mobile device.

26

27   1
    https://store.steampowered.com/news/group/4145017/view/2961646623386540826
28 (last accessed Jan. 20, 2021).
                                          -2-
                     CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
       Case 2:21-cv-00650-JCC Document 1 Filed 01/28/21 Page 3 of 27




 1        10.   A “platform” facilitates economic transactions between parties and is a
 2 means by which game developers sell their PC games to consumers.                Game
 3 developers market their PC games on platforms and set the price of those games. A

 4 consumer purchasing a PC game pays the platform for the privilege of

 5 downloading/playing a game, and the platform remits those proceeds, minus a

 6 commission, to the game developer. Steam is a platform owned by Valve.

 7        11.   A “game developer” develops, markets, and/or sells PC games to
 8 consumers.    The dominant way consumers purchase games is via platforms—
 9 specifically, the Steam platform.

10                                      PARTIES
11        12.   Plaintiff Sean Colvin is a resident of Carlsbad, California. Mr. Colvin
12 regularly purchases PC games from Defendants on the Steam platform. Accordingly,

13 Mr. Colvin has been forced to pay supracompetitive prices for those PC games

14 because of the Steam MFN (as defined below).

15        13.   Plaintiff Everett Stephens is a resident of Cincinnati, Ohio. Mr. Stephens
16 regularly purchases PC games from Defendants on the Steam platform. Accordingly,

17 Mr. Stephens has been forced to pay supracompetitive prices for those PC games

18 because of the Steam MFN.

19        14.   Plaintiff Ryan Lally is a resident of San Diego, California. Mr. Lally has
20 purchased PC games from Defendants on the Steam platform. Accordingly, Mr. Lally

21 has been forced to pay supracompetitive prices for those PC games because of the

22 Steam MFN.

23        15.   Plaintiff Susann Davis is a resident of Bowling Green, Kentucky. Ms.
24 Davis has not agreed to the Steam Subscriber Agreement. Ms. Davis purchases PC

25 games from Defendants on the Steam platform for her minor child, who has his own

26 Steam account. Accordingly, Ms. Davis has been forced to pay supracompetitive

27 prices for those PC games because of the Steam MFN.

28
                                            -3-
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
       Case 2:21-cv-00650-JCC Document 1 Filed 01/28/21 Page 4 of 27




 1        16.    Plaintiff Hope Marchionda is a resident of Bowling Green, Kentucky.
 2 Ms. Marchionda has not agreed to the Steam Subscriber Agreement. Ms. Marchionda

 3 purchases PC games from Defendants on the Steam platform for her minor child, who

 4 has his own Steam account. Accordingly, Ms. Marchionda has been forced to pay

 5 supracompetitive prices for those PC games because of the Steam MFN.

 6        17.    Defendant Valve operates a platform for game developers to sell PC
 7 games to consumers called “Steam.” Valve has its principal place of business in

 8 Bellevue, Washington. It is estimated that the Steam platform has a 75% share of the
 9 relevant market, as defined herein.

10        18.    Valve, via the Steam platform, has market power in the relevant market.
11        19.    Defendant CD Projekt S.A. is a Polish game developer and sells PC
12 games through the Steam platform. Upon information and belief, CD Projekt S.A.

13 has agreed with the Steam platform to the Steam MFN. CD Projekt S.A. has its

14 principal place of business in Warsaw, Poland.

15        20.    Defendant CD Projekt, Inc., a subsidiary of CD Projekt S.A., is a game
16 developer and sells PC games through the Steam platform. Upon information and

17 belief, CD Projekt, Inc., has agreed with the Steam platform to the Steam MFN. CD

18 Projekt, Inc., is a Delaware corporation and has its principal place of business in

19 Venice, California.

20        21.    Defendant Ubisoft Entertainment S.A. is a French game developer and
21 sells PC games through the Steam platform. Upon information and belief, Ubisoft

22 Entertainment S.A. has agreed with the Steam platform to the Steam MFN. Ubisoft

23 Entertainment S.A. has its principal place of business in Montreuil, France.

24        22.    Defendant Ubisoft, Inc., a subsidiary of Ubisoft Entertainment S.A., is a
25 game developer and sells PC games through the Steam platform. Upon information

26 and belief, Ubisoft, Inc., has agreed with the Steam platform to the Steam MFN.

27 Ubisoft, Inc., is a California corporation and has its principal place of business in San

28 Francisco, California.
                                              -4-
                    CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
       Case 2:21-cv-00650-JCC Document 1 Filed 01/28/21 Page 5 of 27




 1        23.    Defendant Ubisoft L.A., Inc., a subsidiary of Ubisoft Entertainment S.A.,
 2 is a game developer and sells PC games through the Steam platform.                  Upon
 3 information and belief, Ubisoft L.A., Inc. has agreed with the Steam platform to the

 4 Steam MFN. Ubisoft L.A., Inc., is a California corporation and has its principal place

 5 of business in Culver City, California.

 6        24.    Defendant kChamp Games, Inc., is a game developer and sells PC games
 7 through the Steam platform. Upon information and belief, kChamp Games, Inc., has

 8 agreed with the Steam platform to the Steam MFN. kChamp Games, Inc., has its
 9 principal place of business in Vista, California.

10        25.    Defendant Rust, LLC, is a game developer and sells PC games through
11 the Steam platform. Upon information and belief, Rust, LLC, has agreed with the

12 Steam platform to the Steam MFN. Rust, LLC has its principal place of business in

13 Glendale, California.

14        26.    Defendant Devolver Digital, Inc., is a game developer and sells PC
15 games through the Steam platform. Upon information and belief, Devolver Digital,

16 Inc., has agreed with the Steam platform to the Steam MFN. Devolver Digital, Inc.,

17 has its principal place of business in Austin, Texas.

18        27.    Collectively, the Defendants identified in paragraphs 19 through 26 are
19 the “game developer Defendants.”

20                            JURISDICTION AND VENUE
21        28.    The United States District Court for the Central District of California has
22 subject-matter jurisdiction under 28 U.S.C. § 1331 (federal question) and 28 U.S.C.

23 § 1337 (commerce and antitrust regulation), because this action arises under Sections

24 1 and 2 of the Sherman Act (15 U.S.C. §§ 1 & 2) and Section 4 of the Clayton Act (15

25 U.S.C. § 15(a)).

26        29.    Venue is proper in the United States District Court for the Central District
27 of California because Defendants reside in, are found in, have agents in, and transact

28
                                              -5-
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
       Case 2:21-cv-00650-JCC Document 1 Filed 01/28/21 Page 6 of 27




 1 business in the Central District of California as provided in 28 U.S.C. § 1391(b) and

 2 (c) and in Sections 4 and 12 of the Clayton Act (15 U.S.C. §§ 15 & 22).

 3        30.    Venue is likewise proper in the United States District Court for the
 4 Central District of California because Defendant CD Projekt S.A and Defendant

 5 Ubisoft Entertainment S.A, including its subsidiaries, have consented to being sued

 6 in this District.

 7        31.    The United States District Court for the Central District of California has
 8 personal jurisdiction over Defendants because, inter alia, they: (a) transacted business
 9 throughout the United States, including in the Central District of California; (b) had

10 substantial contacts with the United States, including in the Central District of

11 California; and/or (c) were engaged in an illegal anticompetitive scheme that was

12 directed at and had the intended effect of causing injury to persons residing in, located

13 in, or doing business throughout the United States, including in the Central District of

14 California.

15                     ANTITRUST LAWS PROTECT COMPETITION
16        32.    Antitrust laws in the United States generally proscribe certain mergers,
17 acquisitions, and business practices, leaving it up to regulatory agencies and courts to

18 apply the general laws to ever-changing markets and business relationships.

19        33.    Although application of antitrust laws by regulatory agencies and courts
20 depends on the facts and circumstances of each case, the antitrust laws all have the

21 same basic objective: “to protect the process of competition for the benefit of

22 consumers, making sure there are strong incentives for businesses to operate

23 efficiently, keep prices down, and keep quality up.” The Antitrust Laws, Federal Trade

24 Commission, https://www.ftc.gov/tips-advice/competition-guidance/guide-antitrust-

25 laws/antitrust-laws (last accessed January 20, 2021).

26        34.    The Sherman Act was passed in 1890 as the first antitrust law in the
27 United States. It had as its goal to be a “comprehensive charter of economic liberty

28 aimed at preserving free and unfettered competition as the rule of trade.” Northern
                                              -6-
                       CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
       Case 2:21-cv-00650-JCC Document 1 Filed 01/28/21 Page 7 of 27




 1 Pacific R. Co. v. United States, 356 U.S. 1, 4 (1958). “[T]he policy unequivocally

 2 laid down by the Act is competition.” Id.

 3         35.   To that end, Section 1 of the Sherman Act prohibits contracts,
 4 combinations, or conspiracies, that unreasonably restrain competition, and is focused

 5 on concerted activity between two or more firms.

 6         36.   Section 2 of the Sherman Act makes it unlawful for any person to
 7 “monopolize, or attempt to monopolize, or combine or conspire with any other person

 8 or persons, to monopolize any part of the trade or commerce among the several States,
 9 or with foreign nations . . . .”

10         37.   At its core, Section 2 of the Sherman Act makes it illegal to acquire or
11 maintain monopoly power through improper means.

12         38.   This case involves both agreements between firms that unreasonably
13 restrain competition, as well as single-firm conduct that represents an unlawful use of

14 market power and monopolistic conduct.

15                             THE ECONOMICS OF MFNS
16         39.   MFNs instituted by companies with market power are concerning from
17 an economic perspective for multiple reasons. Steven C. Salop & Fiona Scott Morton,

18 Cover Story, Developing an Administrable MFN Enforcement Policy, 27 Antitrust

19 ABA 15, 18 (Spring 2013).

20         40.   Platform MFNs can harm competition by “keeping prices high and
21 discouraging the entry of new platform rivals.” Jonathan A. Baker & Fiona Scott

22 Morton, Antitrust Enforcement Against Platform MFNs, 127 Yale L.J. 2176, 2201

23 (May 2018) (“Baker I”).

24         41.   Platform MFNs guarantee that other platforms cannot charge a “lower
25 final price, not because the focal platform has worked to ensure that it has the lowest

26 cost, but rather because it has contracted for competitors’ prices to be no lower.”

27 Baker I at 2178.

28
                                             -7-
                    CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 2:21-cv-00650-JCC Document 1 Filed 01/28/21 Page 8 of 27




 1         42.   MFNs disincentivize sellers from offering low prices, because discounts
 2 must be offered to all buyers. Baker I at 2179.

 3         43.   MFNs create artificial barriers to market entry:
 4         “[S]uppose an entrant wishes to gain customers by charging a lower price
           (perhaps because it has no established brand name or installed base). It
 5         can profitably sell at a low price by undertaking selective contracting
           with suppliers willing to offer a discount in exchange for more volume
 6         or other favorable terms. If those suppliers also supply the incumbent,
           however, an MFN imposed by the incumbent would require the supplier
 7         to charge the same price to the entrant. This parity undermines the
           entrant’s business model by preventing it from making an attractive offer
 8         to customers. The symmetry that MFNs impose on the marketplace thus
           can prevent new competition that would lower prices.”
 9

10 Baker I at 2180.

11         44.   Platform MFNs, such as the Steam MFN (discussed below), prevent
12 “outbreaks of competition” because they require each seller (e.g., game developers)

13 selling on the Steam platform to “set the same price on a rival’s or entrant’s platform.

14 This parity may undermine the discount . . . business model by preventing it from

15 making attractive offers to” both game developers and consumers. Baker I at 2181–

16 82.

17         45.   When a platform imposes an MFN prohibiting lower prices on other
18 platforms, it “serves to suppress competition on the crucial dimension of price[,]” and

19 keeps new entrants from undercutting the dominant platform’s commission, and, but

20 for the MFN, driving consumers to the rival platform. Benjamin Edelman & Julian

21 Wright, Price Restrictions in Multi-sided Platforms: Practices and Responses, 10

22 Competition Policy Int’l 86 (Jan. 30, 2015).

23         46.   “Platform MFNs with greater scope and duration would be expected to
24 have stronger anticompetitive effects.”      Because of the vast number of game
25 developers selling on the Steam platform and subject to the Steam MFN, discount

26 platforms are unable to complete. Game developers are unwilling to price at a lower

27 level, because they must do so across all platforms. Baker I at 2182.

28
                                              -8-
                    CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
       Case 2:21-cv-00650-JCC Document 1 Filed 01/28/21 Page 9 of 27




 1          47.   Economic modeling demonstrates that when a dominant platform
 2 requires its sellers to agree to an MFN, there are (a) higher platform fees; (b) higher

 3 retail prices; and (c) firms with lower-cost models are discouraged from entry. Andre

 4 Boik & Kenneth S. Courts, The Effects of Platform Most-Favored Nation Clauses on

 5 Competition and Entry, 59 J.L. & Econ. 105, 113–29 (Feb. 2016).

 6          48.   As shown in the Boik & Courts model, a lower price entrant (such as
 7 Discord, discussed below) cannot successfully enter because the platform’s MFN

 8 does not allow the entrant to lower prices to attract both sellers and consumers. See
 9 also, e.g., Ameila Fletcher & Morten Hviid, Broad Retail Price MFN Clauses: Are

10 They RPM “At Its Worst”?, 81 Antitrust L.J. 1, 74 (2016) (“MFNs can restrict entry

11 at the retail level. Specifically, they can disadvantage potential retail competitors with

12 low-end business models by eliminating such an entrant’s ability to win customers

13 away from the incumbent by offering lower prices and earning a smaller margin.”).

14          49.   Additionally, MFNs “tend to raise industry prices” because they “kill a
15 retailer’s incentives to compete in the terms of trade that it offers suppliers. The

16 reason is that a retailer who raises the commission it charges . . . knows that the price

17 set through its store will not increase relative to that at other stores. . . . This means

18 that suppliers cannot asymmetrically adjust their prices to divert demand towards

19 retailers offering more attractive contractual terms.” Justin P. Johnson, The Agency

20 Model and MFN Clauses, The Review of Economic Studies, 1153-54 (Jan. 2017).

21          50.   MFNs thus “harm competition by assisting an incumbent in foreclosing
22 the entry or expansion of rivals.” Jonathan B. Baker & Judith A. Chevalier, The

23 Competitive Consequences of Most-Favored-Nation Provisions, 27 Antitrust No. 2,

24 24 (Spring 2013) (“Baker II”).

25          51.   MFNs harm competition “by making it impossible for a dominant
26 incumbent firm’s rivals, including entrants, to bargain . . . for a low price.” Baker II

27 at 24.

28
                                               -9-
                    CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 2:21-cv-00650-JCC Document 1 Filed 01/28/21 Page 10 of 27




 1        52.    Indeed, real world examples show that, when platform MFNs are
 2 banned, prices to consumers fall. Andrea Mantovani, et al., The Dynamics of Online

 3 Hotel Prices and the EU Booking.com Case NET Institute Working Paper No. 17-04

 4 (2017), available at http://ssrn.com/abstract_id=3049339 [http://perma.cc/W9K9-

 5 Y546]. The leading booking site responded to the MFN ban by introducing quality

 6 improvements to the service it provided. See id. at 6 tbl.1, suggesting online platform

 7 competition increased when platform MFNs were banned.

 8        53.    As discussed herein, the Steam MFN: (a) raises prices to consumers; (b)
 9 prevents rival platforms from competing on price; (c) discourages new entry by a low-

10 commission-charging platform; and (d) suppresses output by game developers. Under

11 the economics applicable to MFNs, the Steam MFN is anticompetitive.

12           THE RELEVANT PRODUCT AND GEOGRAPHIC MARKETS
13        54.    The relevant product market is the market for sale of PC games to
14 consumers.

15        55.    Alternatively, the relevant product market is the two-sided transactions
16 market for the sale of PC games by game developers, through platforms, to

17 consumers.

18        56.    Games designed to work on personal computers (e.g., desktops and
19 laptops using a Microsoft or macOS operating system) are not compatible with and

20 therefore do not work on game consoles (e.g., Microsoft Xbox or Sony PlayStation)

21 or on mobile devices (e.g., iPhones or Android devices). Accordingly, PC Games,

22 console games, and mobile games are not substitutes for each other.

23        57.    The relevant geographic market for both the relevant product market and
24 the alternative relevant product market is the United States and its territories.

25        58.    The MFN imposed by Valve, and agreed to by game developers, applies
26 on a national basis.

27        59.    Approximately 75% of all PC games sold in the United States are sold
28 through the Steam platform.
                                              -10-
                    CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 2:21-cv-00650-JCC Document 1 Filed 01/28/21 Page 11 of 27




 1        60.    The relevant market is highly concentrated, with only a handful of
 2 platforms and direct sales by game developers and other channels making up the

 3 additional 25% share. Game developers do not need to use platforms to sell PC

 4 games; indeed some PC games are sold directly by game developers to consumers

 5 while others are sold by retailers such as Best Buy. Accordingly, there are not indirect

 6 network effects in selling PC games on platforms.

 7        61.    As discussed below, Valve has market and monopoly power in the
 8 relevant market because (a) it has a high market share; (b) it has the power to keep
 9 prices anticompetitively high; and (c) it has the power to exclude rivals.

10                                    ALLEGATIONS
11        62.    Defendant Valve owns and operates Steam. Steam is a platform for the
12 distribution of PC Games. The Steam platform was first released in 2003. Since then,

13 the Steam platform has become the dominant platform for third-party game publishing

14 and purchasing.

15        63.    Through the Steam platform, Valve sells and distributes its own games,
16 as well as third party games.

17        64.    Valve, through the Steam platform, has an approximate 75% market
18 share for the sale of PC Games. Valve generates billions of dollars each year on

19 revenue from the Steam platform. And, worldwide, the Steam platform has hundreds

20 of millions of users.

21        65.    Game developers, seeking access to consumers such as Plaintiffs and the
22 Class Members, market and sell their PC games on a platform.

23        66.    In order for game developers to sell on the Steam platform, Valve
24 requires that game developers pay Valve a commission (which Valve terms a “revenue

25 share”) on all earnings on the Steam platform. Before October 1, 2018, commissions

26 for sales on Steam were 30%. Effective as of October 1, 2018, Valve has three tiers

27 for its commission fee: 30% on all of a game’s earnings under $10 million; 25% on

28 all of a game’s earnings between $10 million and $50 million; and 20% on all of a
                                             -11-
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 2:21-cv-00650-JCC Document 1 Filed 01/28/21 Page 12 of 27




                                        2
 1 game’s earnings over $50 million.        The vast majority of sales to consumers on the
 2 Steam platform are at the 30% commission rate.

 3          67.   Game developers overwhelmingly believe that the Steam platform does
                                                             3
 4 not justify a 30% Commission Fee on their earnings.           But because of the Steam
 5 platform’s market and monopoly power, and Valve’s maintenance of that market and

 6 monopoly power via the Steam MFN, game developers have no choice but to agree

 7 to pay these commissions.

 8          68.   Valve does not set the price to consumers, game developers do.
 9          69.   Valve also requires game developers to enter into a confidential contract
10 with Valve whereby the game developers agree to an MFN that requires the game

11 developer to offer its PC games on the Steam platform at the lowest price that the PC

12 game is offered for sale on any other third-party platform (hereinafter the “Steam

13 MFN”) or on the game developer’s own website.

14          70.   As explained below, the Steam MFN is anticompetitive because it
15 prevents rival platforms from competing with the Steam platform on price. This lack

16 of competition thereby harms consumers by keeping the prices they pay for PC games

17 higher than they would be in a competitive market.

18          71.   The Steam MFN requires that a Game Developer’s products cannot be
19 sold on other platforms unless the product is also available for purchase on the Steam

20 platform at no higher a price than is offered on any other service, website, or platform.

21 In other words, the Steam MFN requires game developers to sell games through the

22 Steam platform at the lowest price being offered on other platforms.

23   2
    New Revenue Share Tiers and other updates to the Steam Distribution Agreement,
24 Steam,     https://steamcommunity.com/groups/steamworks/announcements/detail/
25 1697191267930157838 (last accessed Jan. 20, 2021); Valve now rewards successful
   games with a larger cut of Steam revenue, Polygon, https://www.polygon.com/
26 2018/12/3/18123649/valve-steam-revenue-sharing (last accessed Jan. 20, 2021).

27   3
      Game Developers Conference, State of the Game                       Industry    2019,
28 Survey_GDC19_Report-State_of_the_Game_Industry.pdf.
                                     -12-
                    CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 2:21-cv-00650-JCC Document 1 Filed 01/28/21 Page 13 of 27




 1          72.   The Steam MFN harms consumers in a variety of ways by preventing
 2 price competition, hindering innovation, and suppressing output.

 3                      The Steam MFN Prevents Price Competition
 4          73.   The Steam MFN prevents price competition for PC Games. The Steam
 5 MFN disincentives game developers from dropping the price of PC games on other

 6 platforms to take advantage of lower commissions offered by competitors to the

 7 Steam platform.

 8          74.   Indeed, other platforms have attempted to compete with the Steam
 9 platform via lower commissions.

10          75.   In 2018, Epic Games opened the Epic Games Store (“EGS”). Through
11 EGS, Epic Games sells and distributes its own games as well as third-party games.

12 Epic Games charges a 12% commission to game developers on all earnings and is a

13 direct competitor to the Steam platform.

14          76.   In an interview given shortly after EGS opened, Tim Sweeney, CEO of
15 Epic, stated that “[f]ixed costs of developing and supporting the platform become

16 negligible at a large scale. In our analysis, stores charging 30 per cent are marking up

17 their costs by 300 to 400 per cent,” and that stores could be profitable earning a 12%
                  4
18 commission.

19          77.   Despite the significantly lower commission structure, PC games sold on
20 EGS sell at the same price as they are sold for on the Steam platform as required by

21 the anticompetitive Steam MFN.

22          78.   Microsoft Corporation also operates a platform called the Microsoft
23 Store (“MS”). In March 2019, Microsoft announced a 95/5 revenue split (i.e., charged

24 a 5% commission) on PC games downloaded by a direct URL. For all other sales, the

25
     4
26   New Epic Games Store Takes on Steam With Just 12% Revenue Share,
   MCV/Develop (Dec. 4, 2018) https://www.mcvuk.com/development-news/new-epic-
27
   games-store-takes-on-steam-with-just-12-revenue-share-tim-sweeney-answers-our-
28 questions/ (last accessed Jan. 20, 2021).
                                             -13-
                      CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 2:21-cv-00650-JCC Document 1 Filed 01/28/21 Page 14 of 27




 1 revenue split was 85/15 (i.e., a 15% commission).        In other words, if the game
 2 developer originated the sale and sent the consumer to the MS, the game developer

 3 only paid a 5% commission; if the sale originated on MS, the game developer paid a

 4 15% commission.

 5        79.    In January 2020, Microsoft Corporation ended the 95/5 revenue share
 6 program; now, Microsoft Corporation charges game developers a 15% commission

 7 for all PC game Sales on MS.

 8        80.    Despite the significantly lower commission structure, PC games sold on
 9 MS sell at the same price as on the Steam platform as required by the anticompetitive

10 Steam MFN.

11        81.    Discord Inc. owned and operated the Discord store, which sold and
12 distributed third-party games only. Around 2018, Discord began to tout itself as an

13 alternative to the Steam platform. Notably, Discord offered game developers a 90/10

14 revenue split (i.e., it charged a 10% commission to game developers on all earnings),

15 which was an aggressive strategy that curried favor with both big and small game

16 developers. Discord was thus a direct competitor to the Steam platform.

17        82.    In 2019, however, Discord shuttered its store. Upon information and
18 belief, because of the Steam MFN, Discord’s low-price strategy was unable to drive

19 volume to the Discord store. Because they had agreed to the Steam MFN, game

20 developers could not take advantage of Discord’s extremely generous revenue split.

21 In other words, the Steam MFN prevented Discord from competing for game

22 developer sales.

23        83.    Despite Epic Games only charging a 12% commission, and Microsoft
24 now charging a 15% commission on all sales, the following games (for example) were

25 selling for the identical price on Steam and at least one other platform:

26

27

28
                                             -14-
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
          Case 2:21-cv-00650-JCC Document 1 Filed 01/28/21 Page 15 of 27




 1                              Steam Price      Microsoft Price      Epic Price
 2          Game Title            (30%               (15%              (12%
                                Commission)        Commission)       Commission)
 3

 4       The Outer Worlds          $59.99             $59.99            $59.99

 5                                                        5
              Far Cry              $59.99              N/S              $59.99
 6
           Borderlands 3           $59.99              N/S              $59.99
 7
           Call of Duty®:
 8                                 $59.99             $59.99                N/S
          Infinite Warfare
 9
         Remnant: From the
10                                 $39.99              N/S              $39.99
              Ashes
11
           Sea of Thieves          $39.99             $39.99                N/S
12

13            Gears 5              $39.99             $39.99                N/S

14        Surviving Mars           $29.99             $29.99            $29.99
15
         Amnesia: Rebirth          $29.99              N/S              $29.99
16
            Oxygen Not
17                                 $24.99              N/S              $24.99
             Included
18
           Tom Clancy’s
19                                 $19.99              N/S              $19.99
         Rainbow Six Siege
20
          The Red Strings
21                                 $14.99             $14.99                N/S
               Club
22

23            Halo 3                $9.99             $9.99                 N/S

24

25

26

27   5
     The written abbreviation “N/S” indicates that the game is “Not for Sale” on a
28 particular platform.
                                         -15-
                        CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 2:21-cv-00650-JCC Document 1 Filed 01/28/21 Page 16 of 27




 1        84.     Game developers are not independently choosing to price PC games at
 2 the same level across platforms; they are required to do so because of their agreement

 3 to the Steam MFN.

 4        85.     Without the Steam MFN, it would be in game developers’ independent
 5 economic interest to offer their PC games at lower prices on platforms that charge a

 6 lower commission than the Steam platform because they could generate the same or

 7 even greater revenue per game as a result of the lower commissions, while lowering

 8 prices to consumers. Because of the Steam MFN, game developers must account for
 9 the Steam platform’s supracompetitive commissions and cannot and do not lower

10 prices on rival platforms.

11        86.     The following chart illustrates how the Steam MFN prevents price
12 competition:

13                                         Steam Rival Platform
                        Commission %        30%       12%
14
                        Sale $ to Consumer $10.00    $10.00
15                      Developer Income $7.00       $8.80
16        87.     In other words, the Steam MFN prevents rival platforms from increasing
17 volume on their platforms by offering lower commission fees—because the PC game

18 must be priced at the same level to consumers regardless of the commission the game

19 developer pays, game developers cannot take advantage of the lower commission

20 levels on other platforms. The Steam MFN thus prevents inter-platform competition.

21        88.     The following chart shows how, in a world without the Steam MFN,
22 game developers could earn higher profit at lower commissions, while increasing

23 sales and benefitting consumers:

24                                         Steam Rival Platform
25
                        Commission %        30%       12%
                        Sale $ to Consumer $10.00    $8.00
26                      Developer Income $7.00       $7.04
27

28
                                            -16-
                    CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 2:21-cv-00650-JCC Document 1 Filed 01/28/21 Page 17 of 27




 1          89.   Thus, at a 12% commission, a game developer could lower its price by
 2 20% and still earn more profit. And, of course, consumers would benefit by lower

 3 prices.

 4          90.   Indeed, in a January 30, 2019 tweet, Tim Sweeney, CEO of Epic,
 5 complained about how the Steam MFN prevents price competition stating that “Steam

 6 has veto power over prices,” preventing “multi-store [game] developer[s from]

 7 sell[ing] their game[s] for a lower price on the Epic Games store . . . .” And three

 8 days later, also on Twitter, Mr. Sweeney discussed that “the only way for creators to
 9 pass savings on to gamers [because of the Steam MFN] is by avoiding the dominant
                                        6
10 store [e.g., the Steam platform].”

11          91.   Finally, on January 11, 2020, Mr. Sweeney tweeted about how price
12 competition would work in a competitive market: “If the 88%/12% store wars were a

13 coin toss, here’s it goes: Heads, other stores don’t respond, so Epic Games Store wins

14 and all developers win. Tails, competitors match us, we lose our revenue sharing
                                                                        7
15 advantage, and maybe other stores win, but all developers still win.”

16          92.   In a competitive market unfettered by the Steam MFN, as platforms
17 compete for game developers via lower commissions, the Steam platform would have

18 to either lower its commissions or otherwise increase the value of its platform to

19 consumers. The Steam MFN saves the Steam platform from competing on the merits

20 with other platforms.

21                         The Steam MFN Hinders Innovation
22          93.   The Steam MFN also hinders innovation by creating an artificial barrier
23 to entry for platforms. When a market, such as this one, is highly concentrated, a new

24
     6
25
     @TimSweeneyEpic, TWITTER (Jan. 30, 2019, 12:29 PM),
   https://twitter.com/TimSweeneyEpic/status/1090663312814157824;
26 @TimSweeneyEpic, TWITTER (Feb. 2, 2019, 12:30 PM),
   https://twitter.com/TimSweeneyEpic/status/1091750761392979968
27 7
     @TimSweeneyEpic, TWITTER (Jan. 11, 2020, 3:07 PM)
28 https://twitter.com/TimSweeneyEpic/status/1216089159946948620
                                         -17-
                    CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 2:21-cv-00650-JCC Document 1 Filed 01/28/21 Page 18 of 27




 1 entrant can benefit consumers by undercutting the incumbent’s prices. The ability to

 2 provide PC games to consumers at lower prices is one way a firm or new entrant could

 3 gain market share. If this market functioned properly—that is, if the Steam MFN did

 4 not exist and platforms were able to compete on price—platforms competing with

 5 Steam would be able to provide the same (or higher) margins to game developers

 6 while simultaneously providing lower prices to consumers.

 7        94.   As discussed above, Discord entered the market in 2018 charging a 10%
 8 commission—a commission that was two-thirds less than Steam’s. Discord quickly
 9 left the market, upon information and belief, because of the anticompetitive effect of

10 the Steam MFN. Despite Discord’s low commission, game developers had to price

11 their games at the same level as they did on the Steam platform. Accordingly,

12 Discord, as a new market entrant with a low-cost solution, was unable to gain critical

13 mass among consumers because game developers were unable to take advantage of

14 Discord’s lower cost structure.

15                         The Steam MFN Suppresses Output
16        95.   Finally, the Steam MFN suppresses output—it is a basic tenet of
17 economics that lower prices lead to increased sales. Accordingly, because of the

18 Steam MFN’s effect on prices, fewer PC games are sold (both in volume and in titles)

19 than would be sold in a competitive market.

20        96.   The Discord example also illustrates this point. Without the Steam MFN,
21 Discord’s competitive pricing would have enticed game developers to price PC games

22 at a lower level than they did on the Steam platform, because game developers would

23 have been able to preserve their margins while selling more games. Absent the Steam

24 MFN, a game developer that sold a game for $10 on the Steam platform could have

25 sold the same game for $7.78 on the Discord platform and made the same $7 in gross

26 profit. The lower price, economic theory holds, would have increased demand for

27 that game, thereby increasing the volume of sales.

28
                                            -18-
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 2:21-cv-00650-JCC Document 1 Filed 01/28/21 Page 19 of 27




 1        97.   In a world without the Steam MFN, game developers would sell more
 2 PC games at the same level of profit, consumers would spend less money per PC

 3 Game, and consumers would purchase more PC Games. The Steam MFN thus harms

 4 consumers.

 5                          CLASS ACTION ALLEGATIONS
 6        98.   Plaintiffs seek to represent two classes and two sub-classes (the “Class
 7 Members”) under Federal Rules of Civil Procedure 23(b)(2) and 23(b)(3) for

 8 violations of 15 U.S.C. §§ 1 & 2.
 9              (a)    The first class, “Class I,” seeks damages for violations of 15
10                     U.S.C. §§ 1 & 2 and is defined as:
11        All persons that have purchased PC games in the United States and its
12        territories at any time from and after four years before the filing of this
13        lawsuit. This Class does not include the named Defendants, their
14        directors, officers, or members of their families, or the United States
15        Government.
16              (b)    The Parent Purchaser Sub-Class of Class I is defined as:
17        All parents/guardians who (a) are not Steam platform users, and thus
18        have not agreed to the Steam Subscriber Agreement, and (b) have
19        purchased PC games in the United States and its territories for their
20        minor children/dependents at any time from and after four years before
21        the filing of this lawsuit. This Class does not include the named
22        Defendants, their directors, officers, or members of their families, or the
23        United States Government.
24              (c)    The second class, “Class II,” seeks declaratory and injunctive
25                     relief for violations of 15 U.S.C. §§ 1 & 2 and is defined as:
26        All persons that are currently purchasing PC games in the United States
27        and its territories at any time from and after four years before the filing
28        of this lawsuit. This Class does not include the named Defendants, their
                                            -19-
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
       Case 2:21-cv-00650-JCC Document 1 Filed 01/28/21 Page 20 of 27




 1        directors, officers, or members of their families, or the United States
 2        Government.
 3               (d)    The Parent Purchaser Sub-Class of Class II is defined as:
 4        All parents/guardians who (a) are not Steam platform users, and thus
 5        have not agreed to the Steam Subscriber Agreement, and (b) are currently
 6        purchasing PC games in the United States and its territories for their
 7        minor children/dependents at any time from and after four years before
 8        the filing of this lawsuit. This Class does not include the named
 9        Defendants, their directors, officers, or members of their families, or the
10        United States Government.
11        99.    Plaintiffs Sean Colvin, Everett Stephens, and Ryan Lally bring this
12 action under Federal Rules of Civil Procedure 23(a), (b)(2), and (b)(3) on behalf of

13 themselves and all others similarly situated. These Plaintiffs are members of the

14 Classes, their claims are typical of the claims of the other Class Members, and

15 Plaintiffs will fairly and adequately protect the interests of the Classes. Plaintiffs are

16 represented by counsel whom are competent and experienced in the litigation of class-

17 action and antitrust litigation.    Plaintiffs’ interests are coincident with, and not
18 antagonistic to, those of the other Class Members.

19        100. Plaintiffs Susann Davis and Hope Marchionda bring this action under
20 Federal Rules of Civil Procedure 23(a), (b)(2), and (b)(3) on behalf of themselves and

21 all others similarly situated. These Plaintiffs are members of the Parent Purchaser

22 Sub-Classes, their claims are typical of the claims of the other Parent Purchaser Sub-

23 Class Members, and Plaintiffs will fairly and adequately protect the interests of the

24 Parent Purchaser Sub-Classes.       Plaintiffs are represented by counsel whom are
25 competent and experienced in the litigation of class-action and antitrust litigation.

26 Plaintiffs’ interests are coincident with, and not antagonistic to, those of the other

27 Class Members in both the Class and the Parent Purchaser Sub-Class.

28
                                              -20-
                    CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 2:21-cv-00650-JCC Document 1 Filed 01/28/21 Page 21 of 27




 1        101. The anticompetitive conduct of Defendants alleged herein has imposed,
 2 and threatens to continue to impose, a common antitrust injury on the Class Members.

 3        102. The Class Members number in the tens of millions and are thus so
 4 numerous that joinder of all members is impracticable.

 5        103. The identity of all Class Members is known by the Defendants.
 6 Defendants can identify the Class Members via their internal records, including, but

 7 not limited to, their financial, membership, and purchase history records.

 8        104. Defendants’ relationships with the Class Members and Defendants’
 9 anticompetitive conduct have been substantially uniform. Common questions of law

10 and fact will predominate over any individual questions of law and fact. Defendants

11 have acted and continue to act on grounds generally applicable to Class Members,

12 thereby making appropriate final injunctive relief with respect to Class Members as a

13 whole.

14        105. There will be no extraordinary difficulty in the management of this Class
15 Action. Common questions of law and fact exist with respect to all Class Members

16 and predominate over any questions solely affecting individual class members.

17 Among the questions of law and fact common to Class members are the following:

18              (a)    Monopolization issues:
19                     1.    Whether Valve’s Steam platform has market power in the
20                           relevant product and geographic markets;
21                     2.    Whether Valve has unlawfully monopolized, or attempted
22                           to monopolize, the market for sale of PC games to
23                           consumers, including by way of contractual terms, policies,
24                           practices, mandates, and restraints described herein in the
25                           United States and its territories;
26                     3.    Whether competition in the market for sale of PC games to
27                           consumers has been restrained and harmed by Valve’s
28                           monopolization, or attempted monopolization;
                                          -21-
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
     Case 2:21-cv-00650-JCC Document 1 Filed 01/28/21 Page 22 of 27




 1                  4.    Whether consumers and Class members have been
 2                        damaged by Defendant’s conduct;
 3                  5.    The amount of any damages; and
 4                  6.    The nature and scope of injunctive relief necessary to
 5                        restore a competitive market.
 6            (b)   Agreement issues:
 7                  1.    Whether the game developer Defendants agreed to the
 8                        Steam MFN;
 9                  2.    Whether Valve and the game developer Defendants
10                        unlawfully    contracted,   combined,   or   conspired    to
11                        unreasonably restrain trade in violation of Section 1 of the
12                        Sherman Act by agreeing under the Steam MFN that the
13                        game developer Defendants would not sell their PC game
14                        products through competing platforms at a price lower than
15                        what they offered through Valve’s Steam platform;
16                  3.    Whether Valve and the game developer Defendants
17                        unlawfully    contracted,   combined,   or   conspired    to
18                        unreasonably restrain trade in violation of Section 1 of the
19                        Sherman Act by agreeing under the Steam MFN that the
20                        game developer Defendants would be penalized if they
21                        offered their PC game products through competing
22                        platforms at a price lower than what they offered through
23                        Valve’s Steam platform;
24                  4.    Whether competition in the market for sale of PC games to
25                        consumers has been restrained and harmed by Valve and the
26                        game developer Defendants’ contract, combination, or
27                        conspiracy to unreasonably restrain trade in violation of
28                        Section 1 of the Sherman Act;
                                         -22-
                CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
       Case 2:21-cv-00650-JCC Document 1 Filed 01/28/21 Page 23 of 27




 1                      5.     Whether consumers and Class members have been
 2                             damaged by Defendants’ conduct;
 3                      6.     The amount of any damages; and
 4                      7.     The nature and scope of injunctive relief necessary to
 5                             restore a competitive market.
 6        106. These and other questions of law and fact are common to Class Members
 7 and predominate over any issues affecting only individual class members.

 8        107. The prosecution of separate actions by individual Class Members would
 9 create a risk of inconsistent or varying adjudications, establishing incompatible

10 standards of conduct for Defendants.

11        108. This Class Action is superior to any other method for the fair and
12 efficient adjudication of this legal dispute, as joinder of all members is not only

13 impracticable, but impossible. The damages suffered by many Class Members are

14 small in relation to the expense and burden of individual litigation, and therefore, it is

15 highly impracticable for such Class Members to individually attempt to redress the

16 wrongful anticompetitive conduct alleged herein.

17                                 CLAIMS FOR RELIEF
18             Count 1: Violation of Section 2 of the Sherman Act by Valve
19        109. Plaintiffs incorporate by reference the allegations contained herein as if
20 fully rewritten in this paragraph.

21        110. Valve, utilizing the Steam platform, has monopolized the relevant market
22 and is using the Steam MFN to maintain its monopoly.

23        111. Valve has monopoly power in the relevant market.
24        112. The combination of its market share and the Steam MFN allow Valve to
25 price commissions to game developers (and thus the ultimate sale price to consumers)

26 in an anticompetitive matter.

27        113. The Steam MFN keeps Valve’s commission revenue from falling.
28
                                              -23-
                    CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 2:21-cv-00650-JCC Document 1 Filed 01/28/21 Page 24 of 27




 1        114. The facts that Microsoft charges a 15% commission, Epic charges a 12%
 2 commission, and Discord charged a 10% commission show that Valve is a monopolist.

 3 In other words, Valve’s commissions, and thus consumer prices, are substantially

 4 above the competitive level.

 5        115. In a world without the Steam MFN, platform commissions (and thus
 6 consumer prices) may be even lower than the lower commissions charged by rival

 7 platforms in the actual world, as competitive forces would push platforms to price

 8 their commissions based on their costs and in reaction to how their competition is
 9 acting.

10        116. The ability of Valve to require game developers to agree to the Steam
11 MFN demonstrates its monopolization of the market.

12        117. Valve maintains its monopoly by engaging in exclusionary and
13 anticompetitive conduct.

14        118. As discussed herein, the Steam MFN prevents commission competition,
15 which would lower both the Steam platform’s market share and Valve’s profits. This

16 conduct both excludes rival platforms—both those in existence and potential new

17 market entrants—and is by its very nature anticompetitive.     In a world where
18 platforms competed on commissions—a world without the Steam MFN—consumer

19 prices would be lower and output would be higher.

20        119. By imposition of the Steam MFN, Valve has amassed and/or maintained
21 monopoly power and is actually using that power to hinder competition.

22        120. Valve’s conduct is designed to (a) monopolize the market, and (b)
23 maintain its monopoly in the market. Accordingly, Valve has violated Section 2 of

24 the Sherman Act.

25        121. Every day the Steam MFN remains in effect, Valve will continue to
26 violate Section 2 of the Sherman Act.

27

28
                                           -24-
                  CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Case 2:21-cv-00650-JCC Document 1 Filed 01/28/21 Page 25 of 27




 1                Count 2: Violation of Section 1 of the Sherman Act by
 2                     Valve and the Game Developer Defendants
 3        122. Plaintiffs incorporate by reference the allegations contained herein as if
 4 fully rewritten in this paragraph.

 5        123. The game developer Defendants enter into contracts with Valve agreeing
 6 to the Steam MFN.

 7        124. The Steam MFN, as discussed herein, is anticompetitive. It has the effect
 8 of game developers charging consumers more than the game developers would in a
 9 competitive market.

10        125. Valve and the game developers, by entering into agreements that restrain
11 trade and cause increased consumer prices, have violated Section 1 of the Sherman

12 Act.

13        126. Every day the Steam MFN remains in effect, Valve and the game
14 developers will continue to violate Section 1 of the Sherman Act.

15                               PRAYER FOR RELIEF
16        127. WHEREFORE, Plaintiffs, on behalf of themselves and the Classes and
17 Subclasses, pray for relief and judgment as follows:

18               (a)   Judgment in favor of each Plaintiff and each Class Member
19                     against each Defendant in an amount to be determined at trial
20                     including, but not limited to, compensatory damages for past and
21                     future injury, trebled damages, and pre-judgment and post-
22                     judgment interest, as permitted by law;
23               (b)   A declaration that the Steam MFN is anticompetitive and
24                     constitutes illegal monopolization and monopoly maintenance in
25                     violation of Section 2 of the Sherman Act;
26               (c)   A declaration that the Steam MFN is anticompetitive and
27                     constitutes an illegal contract in restraint of trade in violation of
28                     Section 1 of the Sherman Act;
                                            -25-
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
       Case 2:21-cv-00650-JCC Document 1 Filed 01/28/21 Page 26 of 27




 1               (d)      Permanent injunctive and equitable relief sufficient to eliminate
 2                        the anticompetitive effects of each Defendant’s actions, including
 3                        but not limited to:
 4                        1.    Enjoining the Steam MFN;
 5                        2.    Enjoining the Defendants from instituting or agreeing to
 6                              any new anticompetitive provision that would have the
 7                              effect of suppressing price competition in the market;
 8                        3.    Requiring Defendants to take affirmative action to facilitate
 9                              competition in the market, including pricing to consumers
10                              based on various platforms’ commission structures;
11               (e)      An award of the cost of the suit, including reasonable attorney’s
12                        fees; and
13               (f)      Such other and further relief as this court deems just, equitable,
14                        and proper.
15                                      JURY DEMAND
16         Pursuant to Rule 38 of the Federal Rules of Civil Procedure and Local Rule 38-
17 1, Plaintiffs demand a trial by jury of all issues so triable.

18                                              VORYS, SATER, SEYMOUR AND PEASE
                                                LLP
19

20                                              /s/ Thomas N. McCormick
                                                Thomas N. McCormick (CA: 325537)
21                                              52 East Gay Street, P.O. Box 1008
                                                Columbus, OH 43216-1008
22                                              (614) 464-6433 / Fax: (614) 719-6350
                                                tnmccormick@vorys.com
23

24                                              Attorneys for Plaintiffs and Putative Class
25

26

27

28
                                                 -26-
                       CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
       Case 2:21-cv-00650-JCC Document 1 Filed 01/28/21 Page 27 of 27



     Of Counsel / To Seek Admission Pro Hac Vice
 1 Kenneth J. Rubin (Ohio: 0077819)
     Timothy B. McGranor (Ohio: 0072365)
 2 Douglas R. Matthews (Ohio: 0039431)
     Kara M. Mundy (Ohio: 0091146)
 3 Danielle S. Rice (Ohio: 0093757)
     52 East Gay Street, P.O. Box 1008
 4 Columbus, OH 43216-1008
     (614) 464-6400 / Fax: (614) 719-6350
 5 kjrubin@vorys.com
     tbmcgranor@vorys.com
 6 drmatthews@vorys.com
     kmmundy@vorys.com
 7 dsrice@vorys.com

 8 Jabari A. Shaw (Ohio: 0095940)
     301 East Fourth Street
 9 Suite 3500
     Great American Tower
10 Cincinnati, OH 45202
     (513) 723-4000 / Fax: (513) 723-4056
11 jashaw@vorys.com

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            -27-
                    CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
